PER CURIAM.
Appellant Ellis Fletcher pled nolo conten-dere to a charge of grand theft and to a charge of possession of a controlled substance. Both offenses were committed pri- or to July 1, 1984.
On July 1, 1984, the sentencing guidelines, Rules 3.701 and 3.988, Florida Rules of Criminal Procedure, were amended. On October 10, 1984, Fletcher was sentenced in accordance with the guidelines as amended July 1, 1984.
We vacate Fletcher’s sentence, and remand for sentencing in accordance with the sentencing guidelines in effect prior to July 1, 1984. Fletcher is entitled to be sentenced under the sentencing guidelines in effect at the time he committed the offenses. Miller v. State, 468 So.2d 1018 (Fla. 4th DCA 1985).
SENTENCE VACATED; CAUSE REMANDED.
LETTS, HERSEY and BARKETT, JJ., concur.